Citation Nr: 1025566	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for sleep apnea, and 
if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Jeffrey McGuire, Attorney


ATTORNEY FOR THE BOARD

G. E. Fenice, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1972 to October 
1972, and from March 1978 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2008 the Board requested an expert medical opinion from 
the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) 
(2009).  The opinion, received in January 2009, has been 
associated with the other evidence in the claims file for 
consideration.  As required by statute and regulation, the Board 
provided the Veteran and his representative copies of this 
opinion and gave them time to respond to it with additional 
evidence or argument. See 38 C.F.R. § 20.903 (2008).  In June 
2010, in response, the Veteran's representative submitted a 
statement in support of the Veteran's claim.  Thus, this case is 
ready for appellate consideration.


FINDING OF FACT

1.  Entitlement to service connection was originally denied in a 
December 1994 rating decision.  The claim was reopened and denied 
in a May 2002 rating decision. It was held that his current 
diagnosis of sleep apnea was unrelated to service.  Appellant was 
notified and did not appeal.

2.  The evidence associated with the claims file subsequent to 
the May 2002 rating decision includes evidence that is not 
cumulative or redundant of evidence previously of record and is 
sufficient to raise a reasonable possibility of substantiating 
the claim for service connection for sleep apnea.

3.  The evidence is in relative equipoise as to whether the 
Veteran's sleep apnea was incurred in service.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for sleep apnea.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  With resolution of reasonable doubt in the appellant's favor, 
sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As explained below, the Board has determined that new and 
material evidence has been received to reopen the Veteran's claim 
for service connection for sleep apnea and to his establish 
entitlement to service connection for this disability.  
Therefore, no further development with respect to the matters 
decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 and Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Claim to Reopen

Legal Criteria

In general, rating decisions that are not timely appealed are 
considered final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2009).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Analysis

The Veteran was originally denied service connection for sleep 
apnea in a December 1994 rating decision.  In denying service 
connection, the RO indicated that while the Veteran had been 
diagnosed with sleep apnea and underwent surgery to treat the 
condition in service, there were no residuals and the condition 
was determined to have resolved during service.  Instead, the RO 
attributed the Veteran's sleep apnea to weight gain and smoking.  
In a May 2002 rating decision, the RO reopened and then denied 
service connection again for sleep apnea.  The Veteran is seeking 
to reopen his claim for service connection for sleep apnea.

The pertinent evidence of record at the time of the May 2002 
rating decision consisted of the Veteran's service treatment 
records, a VA examination from February 2002 noting the 
examiner's impression that the Veteran's sleep apnea was not 
related to service, records from the Geisinger Medical Center 
from 1993 noting a diagnosis of sleep apnea, VA outpatient 
treatment records from 2000 through 2002, and various statements 
from the Veteran.  The RO denied service connection, finding that 
the Veteran's current diagnosis of sleep apnea was unrelated to 
his in-service condition.

Since the May 2002 rating decision, the following additional 
evidence was added to the record:  a VA examination from October 
2003, records from the Hershey Medical Center from 2003, letters 
from treating physician Dr. V. at the Hershey Medical Center, 
further VA outpatient treatment records from 2003 and 2004, the 
Veteran's August 2003 Decision Review Officers (DRO) hearing 
testimony, a VHA opinion and various statements from the Veteran 
and his friends.

While the October 2003 VA examiner concluded that the Veteran's 
sleep apnea was not attributable to service, and the VHA opinion 
is inconclusive, the records from the Hershey Medical Center 
discuss the Veteran's current diagnosis in relation to his 
condition in service and failed surgery.  As this evidence tends 
to show a relationship between the Veteran's sleep apnea during 
service and following service, it is new because it tends to show 
a fact not established by the evidence previously of record.  
Moreover, when this evidence is considered with the evidence 
showing that the Veteran was diagnosed with sleep apnea in 
service and the Veteran's lay statements regarding the continuity 
of his symptoms, it is sufficient to establish a reasonable 
possibility of substantiating the claim.  Accordingly, new and 
material evidence has been presented to reopen this claim.


Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R.            § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service connection 
for sleep apnea, as he believes that this condition originated 
during his active duty service.

The Veteran's service treatment records confirm that he was 
diagnosed with and treated for sleep apnea.  In August 1987, it 
was noted that the Veteran had a history of chronic snoring for 
approximately eight years, and that polysomnogram results showed 
mild obstructive sleep apnea.  The Veteran underwent an 
uvulopalatopharyngoplasty with bilateral tonsillectomy.  Obesity 
was also noted during service.  The Veteran was discharged from 
service in 1988.

With respect to post-service medical records, private medical 
records from the Geisinger Medical Center in 1993 note a 
diagnosis of sleep apnea.  It was noted that the Veteran 
underwent surgery during service, but that the pattern of bad 
sleep persisted after the surgery.  The Veteran was given a CPAP 
machine to treat his sleep apnea.

The Veteran was also afforded a VA examination February 2002 
pertaining to his sleep apnea.  The Veteran reported a history of 
inability to sleep and daytime sleepiness beginning in the late 
1970s.  He indicated that he was diagnosed with sleep apnea in 
1986 and underwent surgery-yet his problems persisted.  The 
examiner noted an impression of sleep apnea, unresponsive to 
surgery.  He also noted that there was an element of obesity in 
the diagnosis, and determined that the Veteran's sleep apnea was 
less likely than not related to service.  This same examiner 
examined the Veteran again in October 2003 and reiterated his 
opinion that the Veteran's sleep apnea is not related to service.

The record reflects that the Veteran also sought treatment at the 
Hershey Medical Center for his sleep apnea in December 2003.  A 
history of ineffective surgery to treat sleep apnea and a 
rediagnosis of the condition in 1993 was noted.  In an April 2004 
letter, Dr. V., Director of the Center for Sleep Disorders 
Medicine at the medical center, wrote that while the Veteran had 
surgery in 1987, there was no postoperative evaluation to show 
whether this was effective.  However, he explained that surgery 
is effective in only a minority of patients, primarily those with 
anatomic abnormalities and non-obese.  He opined that the 
Veteran's sleep testing in 1993 was positive for sleep apnea 
indicates that surgery was not effective at least in the long 
term.  Also, he indicated that this surgery is not currently 
recommended for most sleep apnea patients.  Moreover, Dr. V. 
noted that sleep apnea is a chronic disorder and that the Veteran 
will have to stay on a CPAP for the rest of his life except if he 
loses a significant amount of weight.

During the Veteran's August 2003 DRO hearing and in various 
statements, he has stated that he entered service healthy, and 
was first diagnosed with sleep apnea during service.  He 
indicated that though he underwent surgery in service to treat 
the condition, the surgery did not work and he continued to 
experience problems sleeping and snoring which have persisted.  
He also reported that he first received machines for treatment in 
1988 and then again around 1994.

VA outpatient treatment records from 2000 through 2004 also note 
a diagnosis and treatment of sleep apnea.  In December 2004, a 
treating physician noted that though the Veteran did have surgery 
to treat his sleep apnea, the surgery did not work.  In the 
physician's opinion, the surgery failed because the Veteran was 
markedly obese and continued to be obese.

The Board acknowledges that the Veteran was clearly diagnosed 
with and treated for sleep apnea during service.  The case, then, 
revolves largely around whether the condition resolved during 
service with surgery and his current condition is thus unrelated 
to service, or whether the Veteran's sleep apnea has been chronic 
and persistent since the in-service diagnosis.

As was discussed in the Introduction, in May 2008, the Board 
referred the Veteran's case for a VHA opinion.  The opinion was 
to address whether the Veteran's sleep apnea is chronic in nature 
with an onset in service, or rather did the episode in service 
represent an isolate even resolved by surgery.  The opinion of 
the examiner indicated that it is impossible to determine the 
answer to this question, as the Veteran did not have a post-
surgical sleep study.  He indicated that he had searched through 
the Veteran's file for supporting documents, but was unable to 
find any.

After reviewing all the evidence and opinions of record, the 
Board has determined that the evidence indicating that the 
Veteran's sleep apnea is chronic in nature with an onset in 
service is at least in equipoise with the evidence to the effect 
that the Veteran's in-service surgery resolved his sleep apnea, 
at least temporarily.  Against the Veteran's claim, there is no 
evidence of diagnosis of sleep apnea for nearly five years 
following the Veteran's discharge from service.  As the VHA 
opinion writer pointed out, there no evidence of a sleep study 
performed following the surgery to determine whether the surgery 
was effective.  Moreover, the VA examiner determined that the 
Veteran's current sleep apnea was not related to service.  
However, he did not provide any reasoning to substantiate this 
claim, nor did he discuss the Veteran's in-service diagnoses of 
sleep apnea and obesity and whether the in-service surgery 
resolved the sleep apnea.  Bare conclusions without a factual 
predicate in the record are not considered probative.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998).

It is clear from the record, through the diagnosis of sleep apnea 
again in 1993 and in both private and VA opinions, that the in-
service surgery did not work in the long term.  Furthermore, the 
opinion of the physician from the Hershey Medical Center 
indicates that this surgery is not recommended for obese patients 
like the Veteran today and is rarely successful.  When combined 
with the Veteran's competent and credible statements to the 
effect that surgery did not resolve his symptoms and that his 
sleep problems have been chronic since service, as well as his 
diagnosis of obesity during and since service, the Board finds it 
reasonable to conclude that the surgery did not resolve the 
Veteran's sleep apnea and that he has suffered from this 
disability since its onset in service.

Given the Veteran's in-service diagnosis of sleep apnea, the 
consistent history of symptoms prior to and following surgery, 
the private examiner's opinion on the likelihood of surgical 
success, and the credible lay information provided, the Board 
concludes that the evidence is in equipoise.  In such cases, 
reasonable doubt in resolved in the appellant's favor, warranting 
allowance of service connection in this case.


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, reopening of the 
claim for service connection for sleep apnea is granted.

Service connection for sleep apnea is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


